Robinson, C. J.
— For several years prior to February, 1889, the firm of Seiffert & Weise carried on in Minden, Iowa, the business of dealing in lumber and other merchandise. The chief place of business of the firm was at Avoca. In February, 1889, the firm was succeeded by the defendant, a corporation, which thereafter carried on business at Min-den as the firm had done before. The business at that place was in charge of Charles Altmansperger, who represented the firm, and afterwards the corporation, as agent. In January, 1896, he was found to have been guilty of criminal mismanagement of the business; was arrested, convicted, sentenced to the penitentiary at Ft. Madison, and his agency terminated. The plaintiff worked in the yard at Minden while it was carried on by the firm, and also by the defend*354ant, and claims that both are indebted to him for services rendered, and the defendant assumed, and is liable for the payment of, the debt, owed by the firm. That is denied by the defendant, and the issue in regard to it was withdrawn from the jury. The transactions between the plaintiff and the firm are important, for the purposes of this appeal, only so far as they tend to show the actual relations which existed between the plaintiff, the defendant, and Altmansperger.
1 I. It is contended by the defendant that it never employed the plaintiff, and is not responsible for the amount due him, but that he was employed by, and worked for, Alt-mansperger alone. There is much in the record which tends to support that claim. Numerous witnesses testified that at different times the plaintiff stated that he was working for Altmansperger, or “Charlie,” as he was called, and looked to him for compensation, and that, when he was found to he a defaulter, the plaintiff stated that he had lost what was due him for services. Letters written by him to Altmansperger while the latter was in the penitentiary tend to show that he was regarded by the plaintiff ■ as the one responsible for the claim in suit, and memoranda of the accounts made by the plaintiff tend to show the same. In a settlement made in May, 1892, between Altmansperger and the plaintiff, the latter accepted the personal note of the former for one thousand dollars, the balance then found to be due. The members of the firm and Altmansperger testify, in effect, that the latter was allowed a specified sum monthly with which to pay for necessary help in the business, and that he alone was repsonsible for the wages of the plaintiff. The evidence would certainly have authorized the jury to find that such was the case. But much of the evidence relied upon by the defendant is susceptible of an explanation in harmony with the theory of the plaintiff. It is clear that his contract of employment was somewhat indefinite. In fact, he states that there was no express agreement, but that he went to work without so much as a definite understanding *355respecting tbe wages be was to receive. No time for payment was fixed. Tbe relations between tbe plaintiff and bis employer were of tbe most informal character. Tbe plaintiff, it appears, did not depend upon bis wages for a living, and gave tbe matter of collecting them but little attention. Since Altmansperger was tbe one wbo had immediate charge of tbe business, and with whom tbe plaintiff associated and dealt, it was natural for him to speak of Altmansperger, or “Charlie,” as bis employer, — as tbe one for whom be worked, without intending to convey the idea that be was not working for the firm or for tbe defendant. Tbe 2 taking of tbe note in settlement was 'not conclusive evidence that be accepted it in payment of bis claim, nor that be did not have a claim against tbe defendant. He bad great confidence in Altmansperger, and relied upon him to make a proper settlement; but be states that be did not intend to discharge tbe defendant from liability by making tbe settlement with Altmansperger and taking bis note. It was said in Bank v. Gifford, 79 Iowa, 300, that “tbe giving and accepting of a promissory not for a prior debt, would not be regarded as payment thereof, unless there be 3 an agreement of tbe parties to that effect.” Tbe fact that tbe memoranda of accounts made by tbe plaintiff did not show an account with tbe defendant, but with its agent, was but prima facie evidence, subject to explanation. Guest v. Opera-House Co., 74 Iowa, 457; Foster v. Persch, 68 N. Y. 400. Tbe plaintiff denies many of the statements attributed to him, and the conflict in tbe evidence was such that tbe verdict of tbe jury must be regarded as conclusive as to tbe facts.
4 II. Tbe defendant complains of tbe rulings of tbe court which permitted tbe plaintiff to testify respecting bis intent and purpose in certain transactions, — as that be did not accept tbe note in payment of bis claim against the defendant. We think tbe rulings were correct. It was said in Browne v. Hickie, 68 Iowa, 330, that, *356“when it is material to determine the motive or intention with which an act was done, the testimony of the one doing the act, as to his motive or intention, is competent evidence.” See, also, Frost v. Rosecrans, 66 Iowa, 405.
5 III. The appellant complains of certain questions asked of the plaintiff, on the ground that they were leading. The plaintiff did not readily understand the English language, and it appeared to be necessary to make the questions he was required to answer simple and easily understood. The trial court has considerable discretion in allowing leading questions. Hall v. Bank, 55 Iowa, 612 , State v. Moelchen, 53 Iowa, 310; State v. Bodekee, 34 Iowa, 520. We do not think that an abuse of that discretion is shown.
6 IV. The appellant complains of the refusal of the court to give instructions asked, and criticises portions of the charge given. The charge incorporated so much of the instructions refusd as was correct, and fully and fairly submitted the case to the jury. We do not find in it, or in numerous rulings of which the appellant complains, any ground for reversing the judgment of the district court. It is said the amount of the recovery was excessive, but we think it was authorized by the evidence. It is claimed that the evidence does not sustain the verdict, but we do not think that is correct, The relation between the defendant and Altmansperger is admitted to have been that of principal and agent, and the amount which the plaintiff recovered is shown to be due him for services rendered in the defendant’s yard at blinden; and it must be presumed, until the contrary is shown, that the defendant is liable for the amount. The defendant claims, and submitted evidence to show, that, by an arrangement between itself and Altmansperger, the latter was required to do all the work at Minden, and pay the necessary help from money furnished him by defendant; but whether the plaintiff knew of that arrangement was a question for the jury. It was the duty of the defendant, if. it is desired tq *357avoid liability on account of the services in question, to inform the plaintiff of the arrangement before the services were rendered. McCrary v. Ruddick, 33 Iowa, 521; Shelton v. Johnson, 40 Iowa, 84. The jury was authorized to find that the plaintiff did not know of the arrangement, and, if he did not, he was not affected by it, even though the defendant paid the money required by the arrangement to Altman-sperger in good faith, in the belief that it was not liable to the plaintiff. Although the jury might well have found for the defendant on the evidence submitted, yet its finding for the plaintiff has so much support in the evidence that we cannot disturb it.
What we have said disposes of the controlling questions in the case. We have examined all the objections made, but do not find any prejudicial error. The judgment of the district court is therefore aeeiemed.